[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The pleadings indicate that the defendant, Judi Caruso, d/b/a Kidsports Fun  Fitness Club, is a tenant in a building which houses her business.
The plaintiff, Eastern Metal Products, Inc. is a supplier who supplied doors and related material to a construction site for CT Page 12541-N improvements to the leased premises.
The pleadings do not allege a contract between the plaintiff and the defendant.
The plaintiff seeks to recover of the defendant under a theory of unjust enrichment.
The pleadings indicate that the doors were installed at said site. Further, the pleadings indicate that the defendant's interest in the doors is as a tenant.
The court grants the plaintiff's motion to dismiss on the grounds that in attempting to recover of a defendant who has no contract with a supplier for materials furnished which become part of the realty, now owned by the tenant, under the theory of unjust enrichment, has failed to allege a cause of action recognizable in this jurisdiction.
The motion to dismiss is granted.
SPALLONE STATE TRIAL REFEREE
Judgment to enter in accordance with Memorandum of Decision.
Jonathan W. Field Deputy Chief Clerk